Citation Nr: 1614196	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, with service in the Republic of Vietnam from April 1969 to April 1970.  The Veteran was awarded the Vietnam Service Medal with 3 Bronze Service Stars.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded the Veteran's claim in January 2015 for further development.  Unfortunately, the remand directives were not substantially complied with and further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the January 2015 remand, the Board referred the issues of entitlement to service connection for diabetes mellitus and entitlement to special monthly compensation.  An April 3, 2015 VA memo from the Appeals Management Center (AMC) indicated that these issues required immediate action by the Agency of Original Jurisdiction (AOJ).  To date, however, no further action has been taken on those issues by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The January 2015 Board remand instructed the AOJ to obtain an addendum to the January 2011 VA QTC leukemia examination report.  Specifically, the remand noted that although the Veteran's AML was not an enumerated condition under 38 C.F.R. § 3.309(e) (2015) for which service connection could be granted on a presumptive basis as due to herbicide exposure, an opinion addressing direct causation was required.  Accordingly, the examiner was directed to opine whether it was at least as likely as not that the Veteran's AML had its onset in or was otherwise related to active service, to include "his presumed in-service herbicide exposure."

An addendum opinion was obtained in April 2015.  The examiner indicated he considered the claims file, to include the previous remand and VA examination, the VA list of presumptive Agent Orange Diseases, review of literature, and the American Cancer Society listing of Agent Orange-related illnesses.  The examiner opined that the Veteran's AML was less likely than not related to service.  He explained that AML was not a presumptive condition caused by Agent Orange, and was distinct and separate from chronic lymphocytic leukemia (CLL).  He also noted that the "body of peer-reviewed literature" did not "establish by a majority of the findings" that AML was caused by Agent Orange.  

In a March 2016 Appellate Brief, the Veteran's representative argued that the addendum was inadequate because the examiner limited his consideration to Agent Orange, while three other herbicides (Agents White, Blue, and Orange II) were dispensed during the Veteran's deployment to the Republic of Vietnam.  

Given its conclusory nature, the April 2015 addendum is inadequate.  The examiner's distinction between AML and CLL was not responsive to whether AML was as likely as not caused by the aforementioned herbicides.  Moreover, the examiner's reference to Agent Orange only and the brevity of the opinion render it insufficient to address whether a relationship exists between the Veteran's AML and exposure to toxic herbicides other than Agent Orange.  

Additionally, the examiner's statement that the body of peer-reviewed literature did not establish by a "majority of the findings" that AML was caused by Agent Orange suggests the possibility that there are clinical findings in peer-reviewed literature indicating such a causal relationship, possibly up to half of the total clinical findings.  Moreover, the examiner's language implicitly alters the legal burden for establishing service connection, as the Veteran is only required to provide evidence sufficient to reach a threshold of "relative equipoise," or at least as likely as not.  The examiner's language suggests that the Veteran is required to show by a majority of the evidence that his condition was caused by toxic herbicide exposure.  Thus, the examiner's rationale is inadequate.

There are differences in chemical composition of Agents Blue and White and Agent Orange.  See VETERANS AND AGENT ORANGE: UPDATE 2014, INSTITUTE OF Medicine 67 (Table 3-1 Military Use of Herbicides in Vietnam (1961-1971)) (2016).  Thus, the examiner should specifically discuss the significance of the different agents, and possible relationship between the Veteran's AML and the Veteran's presumed exposure to Agents Blue, White, Orange, and Orange II.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the examiner who rendered the April 2015 opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acute myelogenous leukemia, is caused by or related to service, to include the Veteran's presumed in-service exposure to toxic herbicides (including Agents Blue, White, Orange, and Orange II).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

